 

AMERICAN INTERNATIONAL GROUP, INC.
2012 EXECUTIVE SEVERANCE PLAN

The Compensation and Management Resources Committee of the Board of Directors
(the “Compensation Committee”) of American International Group, Inc., a Delaware
corporation (the “Company”), has adopted this American International Group, Inc.
2012 Executive Severance Plan (the “Plan”), first effective as of December 4,
2012 (the “Effective Date”), amended as of December 19, 2013, September 9, 2014,
October 1, 2015 and July 1, 2016.  Terms not defined herein have the meanings
provided in the Glossary of Terms.


I.                   PURPOSE 

The Plan is maintained for the purpose of providing severance payments and
benefits for a select group of management or highly compensated employees
covered by the Plan whose employment is terminated under the circumstances set
forth in the Plan.


II.                TERM 

The Plan shall be effective as of the Effective Date and continue until
terminated by the Compensation Committee with 12 months’ notice to Eligible
Employees in accordance with Section VIII below.


III.             ELIGIBILITY 

The employees eligible to participate in the Plan at any time (the “Eligible
Employees”) shall be comprised of each employee who (1) is a full-time employee
in grade level 27 or above, or who is a full-time employee and was in grade
level 27 or above in the twelve (12) months immediately prior to the date of
termination, at the time of the termination of his or her employment or (2) is
eligible to participate in the American International Group, Inc. Amended and
Restated Executive Severance Plan, first effective as of March 11, 2008 and as
amended (the “Old Plan”) as of the Effective Date (an “Old Plan Participant”). 
Notwithstanding the foregoing, if an employee has an employment agreement (or
other agreement or arrangement) that provides for payment of severance in
connection with a “Covered Termination” (as defined in Section IV below), the
employee will not be an Eligible Employee; provided  that payment of
statutorily-required severance shall not prohibit an employee from being an
Eligible Employee.  Receipt of the Plan by an Old Plan Participant shall be
deemed to constitute notice, delivered as of the Effective Date, for the purpose
of terminating the Old Plan under Section VIII of the Old Plan.


IV.              SEVERANCE 

Subject to Section IV.F below, an Eligible Employee shall be entitled to receive
the benefits described in this Section IV if he or she experiences a “Covered
Termination;” provided that such benefits shall be modified as set forth in the
appendices to the Plan to comply with local laws, bylaws, statutes, regulations,
codes of practice or applicable guidance issued by a governmental department or
regulatory authority (together referred to as “Local Law”) for any employee
whose primary worksite is outside of the United States but is not classified as
a Mobile Overseas Personnel; and provided,  further, that any Eligible Employee
who experiences a “Covered Termination” and is entitled to statutorily-required
severance shall receive the greater of such statutorily-required severance and
the benefits described in this Section IV or shall have his or her benefits
described in this

 

--------------------------------------------------------------------------------

 

Section IV reduced by the statutorily-required severance paid to the Eligible
Employee, as required by applicable law.

A “Covered Termination” shall be:

(1) For all Eligible Employees, a termination of service during the term of the
Plan for any reason other than the Eligible Employee’s: (a) death; (b)
Disability; (c) resignation (including any resignation that an Eligible Employee
may assert was a constructive discharge); or (d) termination by the Company or
its subsidiaries for Cause (for purposes of this Plan, the term subsidiaries
shall be deemed to include both direct and indirect subsidiaries); and

(2) Notwithstanding paragraph (1) above, for any Eligible Employees in grade
level 27 or above, such Eligible Employee’s termination of service during the
term of the Plan as a result of resignation from his or her employment for Good
Reason.

Unless otherwise stated in the Plan, for purposes of an Eligible Employee’s
employment under the Plan, “termination” of employment or service shall mean the
date upon which the Eligible Employee ceases to perform his or her employment
duties and responsibilities for the Company and/or each of its subsidiaries and,
to the extent consistent with the foregoing, shall be the “last day worked/end
work date” that is coded in the payroll system applicable to the Eligible
Employee.  Solely for purposes of this Plan, an Eligible Employee’s grade level
shall be deemed to be the highest grade level at which the Eligible Employee was
employed in the twelve (12) months immediately prior to his or her date of
termination.


A.                 ACCRUED WAGES AND EXPENSE REIMBURSEMENTS

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall receive: (1) accrued wages due through the date of termination in
accordance with the Eligible Employee’s employer’s normal payroll practices; (2)
reimbursement for any unreimbursed business expenses properly incurred by the
Eligible Employee prior to the date of termination in accordance with Company
policy (and for which the Eligible Employee has submitted proper documentation
as may be required by the Company, with such documentation and each
reimbursement to occur not later than one year after the Eligible Employee’s
date of termination); and (3) any accrued but unused vacation pay in a lump sum
paid within two and one-half months after the end of the calendar year in which
the Eligible Employee’s date of termination occurs (the “Termination Year”). 


B.                 SEVERANCE, GENERALLY

Except as provided in Section IV.C below, in the event of a Covered Termination,
an Eligible Employee shall be entitled to receive the following:

(1)        With respect to an Eligible Employee’s annual short-term incentive
award (“STI Award”) under the American International Group, Inc. Short-Term
Incentive Plan or its successor plan (the “STI Plan”), an Eligible Employee
shall receive:

(a)        The “Prior Year Incentive” as calculated below. 

(i)         If the date of termination is after the end of the applicable STI
Plan performance year, but prior to the Threshold/First Payment Date with
respect to an

                                                                            -2-

 

--------------------------------------------------------------------------------

 

STI Award, an amount equal to the Eligible Employee’s STI Target for such
performance year as adjusted for the actual performance of the Company and/or
applicable business unit or function, as determined by the Compensation
Committee in its sole discretion.

(x)  For purposes of this section, Threshold/First Payment Date will mean (i)
for Eligible Employees who have an STI Award that is entirely payable in the
year following the STI Plan performance year, the date such STI Award is paid,
and (ii) for Eligible Employees who have a portion of their STI Award designated
as a “Deferred STI Award” such that a portion of such STI Award is to be paid
two or more calendar years after the STI Plan performance year, the date the
first  payment of such STI Award is paid.

(y) For purposes of this section, an Eligible Employee’s STI Target will mean
the target annual incentive amount assigned to such Eligible Employee for a
performance year pursuant to the STI Plan.

(ii)        With respect to Eligible Employees who have a portion of their STI
Award designated as a “Deferred STI Award,” if the date of termination is after
the end of the STI Plan performance year and  after the Threshold/First Payment
Date for such STI Award, the amount of the Deferred STI Award portion not yet
paid.

(iii)       In all events, such amounts will be paid at the same time as they
are paid to similarly-situated active employees with similar STI Awards, and
will be subject to the same deferral, clawback and repayment terms. For point of
clarity, Prior Year Incentive payments to Eligible Employees covered under the
AIG Clawback Policy, as may be amended from time to time, are subject to
forfeiture and/or repayment to the extent provided for in such policy.

(b)        The “Pro Rata Incentive” for the Termination Year as calculated
below.

(i)         If the date of termination is on or after April 1 of a performance
year through December 31 of such performance year, a Pro Rated portion of an
amount equal to the Eligible Employee’s STI Target as adjusted for the actual
performance of the Company and/or applicable business unit or function, as
determined by the Compensation Committee in its sole discretion.

(x) For purposes of this section, Pro Rated will mean a fraction the numerator
of which is the number of full months in the Termination Year that the Eligible
Employee was actively employed or on an approved leave of absence during which
the Eligible Employee was receiving salary continuation from a Company payroll
(a “Paid Leave of Absence”) and the denominator of which is 12.

(y) If the Covered Termination occurs within twelve (12) months following a
reduction in the Eligible Employee’s annual base salary and/or short-term
incentive opportunity (other than a reduction resulting from a Board approved
program generally applicable to similarly-situated employees), for purposes of
this section, the STI Target shall be the greater of the Eligible Employee’s STI
Target in effect on the date of the Covered Termination and the Eligible

                                                                             -3-

 

--------------------------------------------------------------------------------

 

Employee’s STI Target in effect on the day immediately prior to such reduction.

(ii)        To the extent an Eligible Employee experiences a Covered Termination
prior to April 1 of the Termination Year, no Pro Rata Incentive shall be paid. 

(iii)       All Pro Rata Incentive payments will be paid at the same time or
times as they are paid to similarly situated active employees with similar STI
Awards, and will be subject to the same deferral, clawback and repayment terms.
For point of clarity, Pro Rata Incentive payments to Eligible Employees covered
under the AIG Clawback Policy, as may be amended from time to time, are subject
to forfeiture and/or repayment to the extent provided for in such policy.

(iv)       For avoidance of doubt, the terms STI Target and STI Award as used in
this Section include any portion of an STI Target and STI Award designated as a
Deferred STI Award (described above).

For the avoidance of doubt, in no event shall an Eligible Employee be entitled
to a duplication of any amounts payable under this paragraph or paragraph (1)
above and under the terms of the American International Group, Inc. Short-Term
Incentive Plan as a result of his or her Covered Termination.

(2)        A lump sum cash payment equal to the product of: (a) a “Multiplier”
(as defined below) times  (b) the sum of (i) the greater of actual base salary
earned by the Eligible Employee over the twelve (12) months immediately prior to
the date of termination and the Eligible Employee’s annualized base salary rate
as of the date of termination plus  (ii) the average of the Eligible Employee’s
annual short-term incentive bonus actually paid for the three (3) most recently
completed calendar years preceding  the Termination Year for which annual
short-term incentive bonuses had generally been paid. Such amount will be paid
as soon as practicable following the Covered Termination but in no event later
than sixty (60) days thereafter.  In the event of any unanticipated
circumstances that result in the Company, in its sole discretion, paying such
amount later than 60 days following the Covered Termination, in no event will
such amount be paid later than March 15th of the year immediately following the
Termination Year.  Notwithstanding the foregoing, (x) if the Covered Termination
occurs within twelve (12) months following a reduction in the Eligible
Employee’s annual base salary and/or short-term incentive opportunity (other
than a reduction resulting from a Board-approved program generally applicable to
similarly-situated employees), the payment due under this paragraph (2) shall be
calculated as if the Covered Termination occurred on the day immediately prior
to such reduction (using the Eligible Employee’s grade level on the day
immediately prior to such reduction for purposes of the Multiplier) and (y) if
an Eligible Employee resigns for Good Reason after twelve (12) months but before
twenty-four (24) months following the event giving rise to Good Reason, the
amount described in clause (i) of this paragraph (2) shall be the greater of
actual base salary earned by the Eligible Employee over the twelve (12) months
immediately prior to the event giving rise to Good Reason and the Eligible
Employee’s annualized base salary rate immediately prior to the event giving
rise to Good Reason. 

The “Multiplier” shall be as follows:

(1)  For an Eligible Employee in grade level 27 or 28: (a) 1 in the event of a
termination without Cause or resignation for Good Reason; or (b) 1.5 in the
event of

                                                                             -4-

 

--------------------------------------------------------------------------------

 

a termination without Cause or resignation for Good Reason within twenty-four
(24) months following a Change in Control (a “Change in Control Termination”);
and

(2)  For an Eligible Employee in grade level 29 or above: (a) 1.5 in the event
of a termination without Cause or resignation for Good Reason; or (b) 2 in the
event of Change in Control Termination.

(3)        For purposes of paragraph (1)(b) above, if no STI Target is
established for an Eligible Employee for the Termination Year, the Pro Rata
Incentive shall be based on the average of the Eligible Employee’s annual
short-term incentive bonuses paid with respect to the three (3) most recently
completed calendar years preceding the Termination Year for which annual
short-term incentive bonuses had generally been paid; provided that (A) if the
Eligible Employee was not employed for all years that would otherwise be
included in the average, the Eligible Employee’s target annual short-term
incentive bonus with respect to the most recently completed calendar year
preceding the Termination Year in which the Eligible Employee was employed shall
be used and (B) if the Eligible Employee received no annual short-term incentive
bonus for one of the years that would otherwise be included in the average as a
result of an approved leave of absence, the Eligible Employee’s target annual
short-term incentive bonus with respect to the most recently completed calendar
year preceding the Termination Year in which such condition did not apply shall
be used.

With respect to paragraph 2 above, (a) if the Eligible Employee was not employed
for all years that would otherwise be included in the average, the average shall
be computed based on each such year in which Eligible Employee was employed; (b)
if the Eligible Employee earns or is awarded no short-term incentive bonus for
one of the years that would otherwise be included in the average as a result of
an approved leave of absence, the average shall be computed by using the three
most recently completed calendar years preceding the calendar year of
termination in which such condition did not apply; and (c) if an Eligible
Employee was not employed long enough for the Eligible Employee’s first
short-term incentive bonus to be paid, the Eligible Employee’s target short-term
incentive bonus shall be used in lieu of the average described above.


C.                 SEVERANCE FOR OLD PLAN PARTICIPANTS

If an Old Plan Participant experiences a Covered Termination, he or she shall
receive (1) the Prior Year Incentive (if applicable), (2) the Pro Rata Incentive
and (3) severance equal to (i) for an Old Plan Participant below grade level 27,
the “Old Plan Benefit” (as defined below) or (ii) for an Old Plan Participant in
grade level 27 or above, (A) the Old Plan Benefit plus  (B) the difference, if
any, between the amount provided in Section IV.B(2) and the “Old Plan Benefit”
(the “New Plan Payment”).  The “Old Plan Benefit” shall be the sum of the
following, divided by 12, and then multiplied by the number of months in the
“Severance Period” (as defined below) applicable to the Old Plan Participant:

(1)  Annual base salary as of the date of termination; plus 

(2)  The average of the Old Plan Participant’s “Annual Cash Bonuses” (as defined
below) awarded and paid with respect to the three most recently completed
calendar years preceding the Termination Year (including any year in which the
bonus was zero); provided that: (a) if the date of termination occurs during a
calendar year before the time that Annual Cash Bonuses have generally been paid
out to employees for the prior calendar year’s performance, the average shall be

                                                                             -5-

 

--------------------------------------------------------------------------------

 

computed based on the second, third and fourth calendar years prior to the
calendar year in which the termination occurs, (b) if the Old Plan Participant
was not employed for all years that would otherwise be included in the average,
the average shall be computed based on each such year in which the Old Plan
Participant was employed and (c) if the Old Plan Participant earns or is awarded
no bonus for one of the years that would otherwise be included in the average as
a result of an approved leave of absence, the average shall be computed by using
the three most recently completed calendar years preceding the Termination Year
in which such condition did not apply.  Solely for purposes of this Plan,
“Annual Cash Bonus” means any performance based, year-end cash bonus or a cash
bonus in lieu of a year-end cash bonus, and the amount of any Annual Cash Bonus
awarded and paid shall include any amount of such bonus voluntarily deferred by
the Old Plan Participant,  as applicable.

The “Severance Period” shall be:

(a)  For each Old Plan Participant who is a Senior Vice President or higher of
the Company as of January 1, 2014 (the “Transition Date”)  (or, if earlier, the
date of termination), 24 months; and

(b)  For all other Old Plan Participants, one month per year of service with the
Company up to a maximum of 12 months, except that (a) no Old Plan Participant
shall have a Severance Period of less than six months regardless of years of
service and (b) any Old Plan Participant who was also eligible to receive
benefits under the American International Group, Inc. Executive Severance Plan
that was terminated as of June 26, 2008 (the “Initial Plan”) shall be entitled
to a Severance Period that is no shorter than what would have been provided to
such Old Plan Participant under the terms of the Initial Plan if such Old Plan
Participant had been terminated on December 31, 2007.  For the avoidance of
doubt, the Severance Period for an Old Plan Participant who is a Senior Vice
President solely of a subsidiary of the Company (and not of American
International Group, Inc.) shall be determined under this paragraph (2).

For Covered Terminations on or after the Transition Date, the Old Plan Benefit
will be paid in a lump sum in accordance with the payment timing set forth in
Section IV.B(2).

Any New Plan Payment will be paid in a lump sum in accordance with the payment
timing set forth in Section IV.B(2) (provided  that any Pro Rata Incentive will
be paid in accordance with the payment timing set forth in Section IV.B(1)(b)
and any Prior Year Incentive will be paid in accordance with the payment timing
set forth in Section IV.B(1)(a)). 


D.                 CONTINUED HEALTH AND LIFE INSURANCE COVERAGE AND
PARTICIPATION IN RETIREE HEALTH AND RETIREE LIFE FOR ELIGIBLE EMPLOYEES

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall be entitled to continued health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), if applicable, for a period
in accordance with the requirements under COBRA; provided, however, that the
Eligible Employee shall be solely responsible for paying the full cost of the
monthly premiums for such COBRA coverage; and provided, further, that such
coverage shall not be provided if during such period the Eligible Employee is or
becomes ineligible under the provisions of COBRA for

                                                                             -6-

 

--------------------------------------------------------------------------------

 

continuing coverage.  Any Eligible Employee who experiences a Covered
Termination will receive one (1) year of additional service credit and credit
for additional age solely for purposes of determining the Eligible Employee’s
eligibility to participate in any Company retiree health plan and, if eligible,
may choose to participate in any such plan as of his or her date of termination
at the applicable rate or pay for COBRA coverage, if applicable.  If such an
Eligible Employee chooses to pay for COBRA coverage and retains such coverage
for the full COBRA period, the Eligible Employee may participate in the
applicable Company retiree health plan(s) following the COBRA period.

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
shall also be entitled to an additional lump-sum payment of $40,000 (the
“Supplemental Health & Life Payment”).  The Supplemental Health & Life Payment
may, among other things, be payable towards COBRA healthcare and life insurance
coverage after the Eligible Employee’s date of termination.


E.                 ADDITIONAL NON-QUALIFIED PENSION CREDITS FOR ELIGIBLE
EMPLOYEES

If an Eligible Employee experiences a Covered Termination, the Eligible Employee
will receive one (1) year of additional service credit and credit for additional
age solely for purposes of determining vesting and eligibility for retirement
(including early retirement) under the Company’s non-qualified pension plans
(plans that are not intended to be qualified under the provisions of Section 401
of the Internal Revenue Code of 1986, as amended (the “Code”)) in which such
Eligible Employee was actively participating immediately prior to his or her
date of termination (the “Non-Qualified Pension Plans”).  Eligible Employees
shall commence payments under the Non-Qualified Pension Plans at the time
specified in the applicable plan, determined as if “Qualified Plan Retirement
Income” (as defined in the applicable plan) began to be paid immediately
following the Eligible Employee’s date of termination.


F.                  LIMITATIONS ON SEVERANCE; REDUCTIONS OF SEVERANCE

The amounts described in Subsections B  through E  of this Section IV
(collectively referred to as “Severance”) are subject to the Eligible Employee’s
continued compliance with any applicable release and/or restrictive covenant
agreement (referred to generically as the “Release”) that the Company may
require under other compensation arrangements, any applicable employment
agreement or the release pursuant to Section VI below.  Failure to execute or
adhere to such a Release, or the revocation of such a Release, by the Eligible
Employee shall result in a forfeiture of all Severance under the Plan.  (For the
avoidance of doubt, any Severance Installment or other Severance benefit due
under the terms of the Plan shall be forfeited to the extent such payment would
have otherwise been due but for the Eligible Employee’s failure to provide the
Company with a duly executed and effective Release.)  Nothing herein shall
preclude the Company in its sole discretion from requiring the Eligible Employee
to enter into other such releases or agreements as a condition to receiving
Severance under the Plan.


G.                CODE SECTION 409A

Payments under the Plan are intended to satisfy the “short-term deferral
exception” under section 409A of the Code (“Code section 409A”).

The Plan Administrator (as defined in Section VII.A) will have full authority to
give effect to the intent of this Section VI.G. 


 

                                                                             -7-

 

--------------------------------------------------------------------------------

 


H.                COVENANTS AND FOR “CAUSE” TERMINATIONS

Notwithstanding anything to the contrary in the Plan, (a) if at any time the
Eligible Employee breaches any of the provisions of a Release, or revokes it, or
(b) if within one year after the last payment of Severance under the Plan, with
respect to any Eligible Employee under the purview of the Compensation
Committee, the Compensation Committee or, with respect to any other Eligible
Employee, the Senior C&B Executive determines that grounds existed, on or prior
to the date of termination of the Eligible Employee’s employment with the
Company, including prior to the Effective Date, for the Company to terminate the
Eligible Employee’s employment for “Cause”:

(1)  No further payments or benefits shall be due under this Section IV; and

(2)  The Eligible Employee shall be obligated to repay to the Company,
immediately and in a cash lump sum, the amount of any Severance benefits (other
than any amounts received by the Eligible Employee under Sections IV.D or IV.E)
previously received by the Eligible Employee (which shall, for the avoidance of
doubt, be calculated on a pre-tax basis);

provided that the Eligible Employee shall in all events be entitled to receive
accrued wages, expense reimbursement and accrued but unused vacation pay as set
forth in Section IV.A above.


I.                   NO RIGHTS

Other than as provided in this Section IV, an Eligible Employee shall have no
rights to any compensation or any other benefits under the Plan.  All other
benefits, if any, due to the Eligible Employee following the date of termination
shall be determined in accordance with the plans, policies and practices of the
Company or any subsidiary of the Company in effect on the date of termination.
Whether the Eligible Employee’s employment has terminated for purposes of any
Company plan or arrangement shall be determined on the basis of the applicable
terms of the plan or arrangement.


J.                  NON U.S. PARTICIPANTS

To the extent the Local Laws of a country or non-U.S. jurisdiction in which an
Eligible Employee works would prohibit any provision, feature or requirement of
the Plan, or such Local Laws, an applicable collective bargaining of similar
collective agreement, the determination of a court or other adjudicative body or
an Eligible Employee’s contract of employment would require that the benefits
provided under the Plan be duplicative of or in addition to other Company or
subsidiary or employer provided or paid severance benefits or
termination-related benefits to which such Eligible Employee is entitled, the
CMRC hereby delegates to the Senior HR Attorney and the Senior C&B Executive,
the responsibility to develop a written appendix to the Plan specific to such
country or non-U.S. jurisdiction that addresses the problematic provision,
feature or requirement while maintaining as much of the intent and goals of the
Plan as possible and also complying with Local Laws.  The Senior HR Attorney and
Senior C&B Executive. will share such appendix with all Eligible Employees in
such country or non-U.S. jurisdiction, and will maintain an inventory of all
such appendices.  The Senior HR Attorney and the Senior C&B Executive shall
periodically review such appendices to confirm that they remain permissible,
enforceable, and in accordance with Local Law.


 

                                                                             -8-

 

--------------------------------------------------------------------------------

 


V.                 NO DUPLICATION; NO MITIGATION


A.                 NO DUPLICATION

The Plan is not intended to, and shall not result in any duplication of payments
or benefits to any Eligible Employee.  The Compensation Committee shall be
authorized to interpret the Plan to give effect to the preceding sentence.


B.                 NO MITIGATION

In order for an Eligible Employee to receive the Severance described in the
Plan, the Eligible Employee shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under the Plan,
and there shall be no offset against any amounts due under the Plan on account
of any remuneration attributable to any subsequent employment that the Eligible
Employee may obtain.


VI.              RELEASE AND RESTRICTIVE COVENANT AGREEMENT

Subject to Sections IV.F and G  above, the Company may require and condition
payment of the Severance on the Eligible Employee’s execution of a Release in
the form attached to the Plan as Exhibit A, as such Release may be modified by
the Senior HR Attorney and the Senior C&B Executive or their designee(s);
provided, however, that such Release must be executed within 60 days after the
date of termination; provided, further, that if the Local Laws of a country or
non-U.S. jurisdiction in which an Eligible Employee works would not permit all
or a portion of the Release to be structured or executed in the form attached
hereto, the Senior HR Attorney and the Senior C&B Executive or their designee(s)
shall have the discretion to create a release that incorporates as much of the
Release as possible while also complying with such Local Laws.


VII.           PLAN ADMINISTRATION


A.                 COMPENSATION COMMITTEE

The Plan shall be interpreted, administered and operated by the Compensation
Committee, which shall have the complete authority, in its sole discretion,
subject to the express provisions of the Plan, to interpret the Plan, adopt any
rules and regulations for carrying out the Plan as may be appropriate and decide
any and all matters and make any and all determinations arising under or
otherwise necessary or advisable for the administration of the Plan.  All
interpretations and decisions by the Compensation Committee shall be final,
conclusive and binding on all parties affected thereby, and shall supersede any
decisions or actions by the “Claims Administrator” (as defined below). 
Notwithstanding the foregoing, the Compensation Committee shall have the right
to delegate to any individual member of the Compensation Committee or to any
executive of the Company any of the Compensation Committee’s authority under the
Plan; provided, that  no person shall act as Plan Administrator in any matter
directly relating to his or her eligibility or amount of Severance under the
Plan.  The Compensation Committee and/or the member of the Compensation
Committee or the executive of the Company delegated any authority under the Plan
shall be referred to in the Plan as the “Plan Administrator.” 


 

                                                                             -9-

 

--------------------------------------------------------------------------------

 


B.                 EXPENSES AND LIABILITIES

All expenses and liabilities that the Plan Administrator and the Claims
Administrator incur in connection with the administration of the Plan shall be
borne by the Company.  The Plan Administrator and the Claims Administrator may
employ attorneys, consultants, accountants, appraisers, brokers or other persons
in connection with such administration, and the Plan Administrator, the Claims
Administrator, the Company and the Company’s officers and directors shall be
entitled to rely upon the advice, opinions or valuations of any such persons. 
No member of the Compensation Committee or any executive delegated by the
Compensation Committee as Plan Administrator, or the Claims Administrator shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan, and all members of the Compensation
Committee and any executive delegated by the Compensation Committee as the Plan
Administrator and the Claims Administrator shall be fully protected by the
Company in respect of any such action, determination or interpretation to the
extent permitted by (a) the Company’s charter; (b) the Company’s bylaws and (c)
applicable law.


VIII.        TERMINATION AND AMENDMENT


A.                 TERMINATION 

The Compensation Committee may terminate the Plan in accordance with Section II 
of the Plan, provided  that no termination shall adversely affect the payments
or benefits to which any Eligible Employee has become entitled by virtue of a
Covered Termination occurring before the time of termination of the Plan.  Any
notice of termination shall be in accordance with Section VIII.C below.


B.                 AMENDMENT 

The Compensation Committee may amend the Plan in any manner, provided that, in
the event an amendment is determined by the Compensation Committee to be, in the
aggregate, material and adverse to an Eligible Employee (taking into account any
aspects of such amendments that are beneficial to the Eligible Employee), the
Compensation Committee shall provide 12 months’ notice to such Eligible Employee
in accordance with Section VIII.C below (and no such change shall be effective
before the second anniversary of the Effective Date).  In addition, the
Compensation Committee may, at any time, amend the Plan in any manner it
determines in good faith is necessary or appropriate (1) to comply with
applicable law or (2) to comply with Code section 409A.  Any notice of amendment
shall be in accordance with Section VIII.C below.

For the avoidance of doubt, amendments under the preceding sentence may be
material and adverse to Eligible Employees.  In addition, if an employee was not
an Eligible Employee because he or she had an employment agreement (or other
agreement or arrangement) that contemplated payment of severance with respect to
any termination, the Compensation Committee may amend the Plan to exclude such
employee without notice to such employee (notwithstanding the expiration of such
agreement or arrangement) if it determines that in good faith that such
exclusion is necessary to comply with Code section 409A.

Notwithstanding the foregoing, the Compensation Committee’s rights and powers to
amend the Plan shall be delegated to the Senior C&B Executive who shall have the
right to

                                                                            -10-

 

--------------------------------------------------------------------------------

 

amend the Plan with respect to (i) amendments required by relevant law,
regulation or ruling, (ii) amendments that are not expected to have a material
financial impact on the Company, (iii) amendments that can reasonably be
characterized as technical or ministerial in nature, or (iv) amendments that
have previously been approved in concept by the Compensation Committee.
Notwithstanding the foregoing delegation, the Senior C&B Executive shall not
have the power to make an amendment to the Plan that could reasonably be
expected to result in a termination of the Plan or a change in the structure or
the powers, duties or responsibilities of the Compensation Committee, unless
such amendment is approved or ratified by the Compensation Committee.


C.                 NOTICE OF TERMINATION OR AMENDMENT

The Company shall be deemed to have provided any notice required by this Section
VIII if the Company makes a reasonable, good faith effort to email or otherwise
contact all Eligible Employees.  For the avoidance of doubt, notice shall be
deemed to have been validly delivered to every Eligible Employee notwithstanding
that certain individual Eligible Employees do not receive actual notice, if the
Company makes reasonable, good faith efforts as provided in the preceding
sentence.


IX.              CLAIMS AND APPEALS PROCEDURES

The following claim review and claim appeal procedures apply to all claims of
any nature related to the Plan.  For purposes of the Plan, the “Claims
Administrator” is the Company’s most senior executive whose responsibility it is
to oversee both the Corporate Compensation Department and the Corporate Benefits
Department; provided however, if that aforementioned position is vacant, then
the Company’s senior most executive whose responsibility it is to oversee all
Human Resources matters of the Company on a global basis shall be the Claims
Administrator and if both of the immediately aforementioned positions are
vacant, then the Chief Executive Officer of the Company shall appoint an
individual to be the Claims Administrator.  The Claims Administrator, in his or
her discretion, may delegate in writing the Claims Administrator
responsibilities to a committee comprised of three individuals selected from
among the human resources executives and human resources attorneys of the
Company, who shall act as Claims Administrator.


A.                 INITIAL CLAIM

To the extent that an Eligible Employee believes that he or she is entitled to a
benefit under the Plan that such Eligible Employee has not received, such
Eligible Employee may file a claim for benefits under the Plan, as provided in
this Section IX of the Plan.


1.                  PROCEDURE FOR FILING A CLAIM

An Eligible Employee must submit a claim in writing on the appropriate claim
form (or in such other manner acceptable to the Claims Administrator), along
with any supporting comments, documents, records and other information, to the
Claims Administrator in person or by messenger.

If an Eligible Employee fails to properly file a claim for a benefit under the
Plan, the Eligible Employee shall be considered not to have exhausted all
administrative remedies under the Plan, and shall not be able to bring any legal
action for the benefit.  Claims and

 

                                                                            -11-

 

--------------------------------------------------------------------------------

 

appeals of denied claims may be pursued by an Eligible Employee, or if approved
by the Claims Administrator, by an Eligible Employee’s authorized
representative.


2.                  INITIAL CLAIM REVIEW

The Claims Administrator shall conduct the initial claim review.  The Claims
Administrator shall consider the applicable terms and provisions of the Plan and
amendments to the Plan, and any information and evidence presented by the
Eligible Employee and any other relevant information.


3.                  INITIAL BENEFIT DETERMINATION

(A)               TIMING OF NOTIFICATION ON INITIAL CLAIM

The Claims Administrator shall notify an Eligible Employee about his or her
claim within a reasonable period of time, but, in any event, within 90 days
after the Plan Administrator or Claims Administrator, as the case may be,
receives the Eligible Employee’s claim, unless the Claims Administrator
determines that special circumstances require an extension of time for
processing the claim.  If the Claims Administrator determines that an extension
is needed, the Eligible Employee shall be notified before the end of the initial
90-day period.  The notification shall say what special circumstances require an
extension of time.  The Eligible Employee shall be told the date by which the
Claims Administrator expects to render the determination, which in any event
shall be within 90 days from the end of the initial 90-day period.

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information in a reasonable period of
time, the Plan Administrator may, in its discretion, decide the Eligible
Employee’s claim based on the information already provided.

(B)               MANNER AND CONTENT OF NOTIFICATION OF DENIED CLAIM

In the event the Claims Administrator denies an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide an Eligible Employee with
written or electronic notice of any denial, in accordance with applicable U.S.
Department of Labor regulations.  The notification shall include:

(i)  The specific reason or reasons for the denial;

(ii)  Reference to the specific provision(s) of the Plan on which the
determination is based;

(iii)  A description of any additional material or information necessary for an
Eligible Employee to revise the claim and an explanation of why such material or
information is necessary; and

(iv)  A description of the Plan’s review procedures and the time limits
applicable to such procedures.


 

                                                                            -12-

 

--------------------------------------------------------------------------------

 


4.                  CLAIMS PROCESSING

In the event the Claims Administrator approves an Eligible Employee’s claim for
benefits, the Claims Administrator shall provide the Release that the Eligible
Employee must sign pursuant Section VI of the Plan, and shall coordinate with
the applicable Company payroll department, the Company benefits department, and
any other Company entity or counsel as necessary to implement the terms of
Section IV of the Plan.


B.                 REVIEW OF INITIAL BENEFIT DENIAL


1.                  PROCEDURE FOR FILING AN APPEAL OF A DENIAL

Any appeal of a denial must be delivered to the Plan Administrator within 60
days after an Eligible Employee receives notice of denial.  Failure to appeal
within the 60-day period shall be considered a failure to exhaust all
administrative remedies under the Plan and shall make an Eligible Employee
unable to bring a legal action to recover a benefit under the Plan.  An Eligible
Employee’s appeal must be in writing, using the appropriate form provided by the
Plan Administrator (or in such other manner acceptable to the Plan
Administrator).  The request for an appeal must be filed with the Plan
Administrator in person or by messenger, in either case, evidenced by written
receipt or by first-class postage-paid mail and return receipt requested, to the
Plan Administrator.


2.                  REVIEW PROCEDURES FOR DENIALS

The Plan Administrator shall provide a review that takes into account all
comments, documents, records and other information submitted by an Eligible
Employee without regard to whether such information was submitted or considered
in the initial benefit determination.  An Eligible Employee shall have the
opportunity to submit written comments, documents, records and other information
relating to the claim and shall be provided, upon request and free of charge,
reasonable access to and copies of all relevant documents.


3.                  TIMING OF NOTIFICATION OF BENEFIT DETERMINATION ON REVIEW

The Plan Administrator shall notify an Eligible Employee of the Plan
Administrator’s decision within a reasonable period of time, but in any event
within 60 days after the Plan Administrator receives the Eligible Employee’s
request for review, unless the Plan Administrator determines that special
circumstances require more time for processing the review of the adverse benefit
determination.

If the Plan Administrator determines that an extension is required, the Plan
Administrator shall tell an Eligible Employee in writing before the end of the
initial 60-day period.  The Plan Administrator shall tell the Eligible Employee
the special circumstances that require an extension of time, and the date by
which the Plan Administrator expects to render the determination on review,
which in any event shall be within 60 days from the end of the initial 60-day
period.

If such an extension is necessary because an Eligible Employee did not submit
the information necessary to decide the claim, the time period in which the Plan
Administrator is required to make a decision shall be frozen from the date on
which the notification is sent to the Eligible Employee until the Eligible
Employee responds to the request for additional information.  If the Eligible
Employee fails to provide the necessary information

                                                                            -13-

 

--------------------------------------------------------------------------------

 

in a reasonable period of time, the Plan Administrator may, in its discretion,
decide the Eligible Employee’s claim based on the information already provided.


4.                  MANNER AND CONTENT OF NOTIFICATION OF BENEFIT DETERMINATION
ON REVIEW

The Plan Administrator shall provide a notice of the Plan’s benefit
determination on review, in accordance with applicable U.S. Department of Labor
regulations.  If an Eligible Employee’s appeal is denied, the notification shall
include:

(a)  The specific reason or reasons for the denial;

(b)  Reference to the specific provision(s) of the Plan on which the
determination is based; and

(c)  A statement that the Eligible Employee is entitled to receive, upon request
and free of charge, reasonable access to and copies of all relevant documents.

If an Eligible Employee’s appeal is approved, the Plan Administrator shall
forward the claim to the Claims Administrator for processing in accordance with
Section IX.A.4 above.


C.                 LEGAL ACTION

An Eligible Employee cannot bring any action to recover any benefit under the
Plan if the Eligible Employee does not file a valid claim for a benefit and seek
timely review of a denial of that claim.


X.                 WITHHOLDING TAXES

The Company may withhold from any amounts payable under the Plan such federal,
state, local or other taxes as may be required to be withheld pursuant to any
applicable law or regulation.


XI.              MISCELLANEOUS 


A.                 NO EFFECT ON OTHER BENEFITS

Any Severance received by an Eligible Employee under the Plan shall not be
counted as compensation for purposes of determining benefits under other benefit
plans, programs, policies and agreements, except to the extent expressly
provided therein or in the Plan.  With respect to any benefit plan, program,
policy or agreement that takes into account only base salary as relevant
compensation, only the portion of such Severance that is payable on account of
annual base salary as of the date of termination as calculated in
Section IV.B(1)  shall be taken into account for purposes of such benefit plan,
program, policy or agreement.


B.                 UNFUNDED OBLIGATION

Any Severance and benefits provided under the Plan shall constitute an unfunded
obligation of the Company.  Severance and other benefits paid under the Plan
will be made, when due, entirely by the Company from its general assets.  The
Plan shall constitute solely an unsecured promise by the Company to provide
Severance to Eligible

                                                                            -14-

 

--------------------------------------------------------------------------------

 

Employees to the extent provided herein.  For the avoidance of doubt, any
pension, health or life insurance benefits to which an Eligible Employee may be
entitled under the Plan shall be provided under other applicable employee
benefit plans of the Company.  The Plan does not provide the substantive
benefits under such other employee benefit plans, and nothing in the Plan shall
restrict the Company’s ability to amend, modify or terminate such other employee
benefit plans.


C.                 EMPLOYMENT STATUS

The Plan does not create an employment relationship between any Eligible
Employee and the Company or any of its subsidiaries.  The Plan is not a contract
of employment, is not part of a contract of employment (unless such contract
explicitly incorporates the Plan into such contract), does not guarantee the
Eligible Employee employment for any specified period and does not limit the
right of the Company or any subsidiary of the Company to terminate the
employment of the Eligible Employee at any time for any reason or no reason or
to change the status of any Eligible Employee’s employment or to change any
employment policies.


D.                 SECTION HEADINGS

The section headings contained in the Plan are included solely for convenience
of reference and shall not in any way affect the meaning of any provision of the
Plan.


E.                 GOVERNING LAW

It is intended that the Plan be an “employee welfare benefit plan” within the
meaning of Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) maintained for the purpose of providing benefits for a
select group of management or highly compensated employees, and the Plan shall
be administered in a manner consistent with such intent.  The Plan Administrator
shall provide any documents relating to the Plan to the Secretary of the U.S.
Department of Labor upon request.  The Plan and all rights under the Plan shall
be governed and construed in accordance with ERISA, and, to the extent not
preempted by federal law, with the laws of the State of New York.  The Plan
shall also be subject to all applicable non-U.S. laws as to Eligible Employees
located outside of the United States.

In the event that any provision of the Plan is not permitted by the Local Laws,
of a country or jurisdiction in which an Eligible Employee works, such Local Law
shall supersede or modify (as applicable) that provision of the Plan with
respect to that Eligible Employee.


F.                  ASSIGNMENT 

The Plan shall inure to the benefit of and shall be enforceable by an Eligible
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If an Eligible Employee
should die while any amount is still payable to the Eligible Employee under the
Plan had the Eligible Employee continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of the
Plan, or as determined by the Compensation Committee, to the Eligible Employee’s
estate.  An Eligible Employee’s rights under the Plan shall not otherwise be
transferable or subject to lien or attachment.

                                                                            -15-

 

--------------------------------------------------------------------------------

 

Glossary of Terms

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean (i) the Eligible Employee’s conviction, whether following
trial or by plea of guilty or nolo contendere (or similar plea), in a criminal
proceeding (A) on a misdemeanor charge involving fraud, false statements or
misleading omissions, wrongful taking, embezzlement, bribery, forgery,
counterfeiting or extortion, or (B) on a felony charge or (C) on an equivalent
charge to those in clauses (A) and (B) in jurisdictions which do not use those
designations; (ii) the Eligible Employee’s engagement in any conduct which
constitutes an employment disqualification under applicable law (including
statutory disqualification as defined under the Exchange Act); (iii) the
Eligible Employee’s violation of any securities or commodities laws, any rules
or regulations issued pursuant to such laws, or the rules and regulations of any
securities or commodities exchange or association of which the Company or any of
its subsidiaries or affiliates is a member; or (iv) the Eligible Employee’s
material violation of the Company’s codes or conduct or any other Company policy
as in effect from time to time.  The Determination as to whether Cause has
occurred shall be made by the Compensation Committee, with respect to any
Eligible Employee under the purview of the Compensation Committee, or the Senior
C&B Executive, with respect to any other Eligible Employee, in each case, in its
or his or her sole discretion.  The Compensation Committee or Senior C&B
Executive, as applicable, shall also have the authority in his or her sole
discretion to waive the consequences of the existence or occurrence of any of
the events, acts or omissions constituting Cause.

“Change in Control” shall mean the occurrence of any of the following events:

(1)  Individuals who, on the Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to the
Effective Date, whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director;

(2)  Any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act), is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s then outstanding securities eligible
to vote for the election of the Board (“Company Voting Securities”); provided,
however, that the event described in this paragraph (2) shall not be deemed to
be a Change in Control by virtue of an acquisition of Company Voting
Securities:  (A) by the Company or any subsidiary of the Company (B) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company or (C) by any underwriter temporarily holding
securities pursuant to an offering of such securities;

                                                                               

 

--------------------------------------------------------------------------------

 

(3)  The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company (a “Business
Combination”) that results in any person (other than the United States
Department of Treasury) becoming the beneficial owner, directly or indirectly,
of 50% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the entity resulting from such Business
Combination;

(4) The consummation of a sale of all of substantially all of the Company’s
assets (other than to an affiliate of the Company); or

(5)  The Company’s stockholders approve a plan of complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

“Disability” shall mean a period of medically determined physical or mental
impairment that is expected to result in death or last for a period of not less
than 12 months during which the Eligible Employee qualifies for income
replacement benefits under the Eligible Employee’s employer’s long-term
disability plan for at least 3 months, or, if the Eligible Employee does not
participate in such a plan, a period of disability during which the Eligible
Employee is unable to engage in any substantial gainful activity by reason of
any medically determined physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, or any successor thereto, and the applicable rules and regulations
thereunder.

“Good Reason” shall mean a reduction of more than twenty percent (20%) in the
Eligible Employee’s annual target direct compensation (including annual base
salary, short-term incentive opportunity and long-term incentive opportunity);
provided that  such reduction will not constitute Good Reason if it results from
a Board-approved program generally applicable to similarly-situated employees. 
Notwithstanding the foregoing, a termination for Good Reason shall not have
occurred unless (a) the Eligible Employee gives written notice to the Company of
termination of employment within 30 days after the Eligible Employee first
becomes aware of the occurrence of the circumstances constituting Good Reason,
specifying in detail the circumstances constituting Good Reason, and the Company
has failed within 30 days after receipt of such notice to cure the circumstances
constituting Good Reason, and (b) the Eligible Employee’s “separation from
service” (within the meaning of Code section 409A) occurs no later than two
years following the initial existence of the circumstances giving rise to Good
Reason.

“Senior C&B Executive” means the Company’s most senior executive whose
responsibility it is to oversee both the Corporate Compensation Department and
the

                                                                             -2-

 

--------------------------------------------------------------------------------

 

Corporate Benefits Department.  In the event that no individual holds such
position, “Senior C&B Executive” will instead refer to the Company’s most senior
executive whose responsibility it is to oversee the global Human Resources
Department.

“Senior HR Attorney” means the Company’s most senior attorney whose
responsibility it is to oversee Human Resource/employment matters.

                                                                             -3-

 

--------------------------------------------------------------------------------

 

Exhibit A

AMERICAN INTERNATIONAL GROUP, INC.
RELEASE AND RESTRICTIVE COVENANT AGREEMENT

This Release and Restrictive Covenant Agreement (the “Agreement”) is entered
into by and between _________________________ (the “Employee”) and American
International Group, Inc., a Delaware Corporation (the “Company”).  

Each term defined in the American International Group, Inc. 2012 Executive
Severance Plan (the “Plan”) has the same meaning when used in this Agreement.

I.                   Termination of Employment

The Employee’s employment with the Company and each of its subsidiaries and
controlled affiliates (collectively “AIG”) shall terminate on _______________
(the “Termination Date”) and, as of that date, the Employee shall cease
performing the Employee’s employment duties and responsibilities for AIG and
shall no longer report to work for AIG.  For purposes of this Agreement, the
term “controlled affiliates” means an entity of which the Company directly or
indirectly owns or controls a majority of the voting shares.

II.                Severance 

[Non Grandfathered (Newly Eligible) Participants]

[The Employee shall receive a lump sum severance payment, calculated in
accordance with Section IV.B(2) of the Plan, in the gross amount of
$_______________, less applicable tax withholdings paid out in a lump sum as
soon as practicable following the [FOR EMPLOYEES 40 AND OLDER, the date this
Agreement becomes effective,] [FOR EMPLOYEES UNDER 40, date the Agreement is
fully executed], but in no event later than March 15th of the year immediately
following the Termination Year in accordance with Section IV.B(2) of the Plan.

    [Grandfathered, Old Plan Participants]

The Employee shall receive a lump sum severance payment, calculated in
accordance with Section IV.C of the Plan, in the gross amount of
$_______________, less applicable tax withholdings paid out in a lump sum as
soon as practicable following [FOR EMPLOYEES 40 AND OLDER, the date this
Agreement becomes effective,] [FOR EMPLOYEES UNDER 40, date the Agreement is
fully executed] in accordance with Section IV.B(2) of the Plan), but in no event
later than March 15th of the year immediately following the Termination Year.

[For both Grandfathered and Non-Grandfathered Participants]

If terminated after March 31st of the Termination Year, the Employee shall also
receive a prorated annual short-term incentive bonus for the Termination Year
calculated and paid in accordance with, , Section IV.B(1)(b) of the Plan.  If
terminated prior to the date that the annual short-term incentive bonus for the
year preceding the Termination Year is paid to similarly situated employees, The
Employee shall also receive a lump sum cash payment or payments equal to the
Employee’s annual short-term incentive bonus for

                                                                               

 

--------------------------------------------------------------------------------

 

the Prior Year calculated and paid in accordance with the payment timing set
forth in, Section IV.B(1)(a) of the Plan.]    

Any bonus or incentive compensation paid to Employee [who is grade 27 or above
or who is a recipient of an award under the 2013 LTI or subsequent similar
plans], is subject to the AIG Clawback Policy, as it may be amended from time to
time.

The Employee shall also be entitled to a Supplemental Health and Life Payment of
$40,000 which may, among other things, be used to pay for COBRA and life
insurance coverage after the Termination Date. The Employee shall also be paid
accrued wages, reimbursed expenses, and ________ days of accrued, unused paid
time off (“PTO”) as of the Termination Date.  The Employee shall not accrue any
PTO after the Termination Date.

III.             Other Benefits

Nothing in this Agreement modifies or affects any of the terms of any benefit
plans or programs (defined as medical, life, pension and 401(k) plans or
programs and including, without limitation, the Company’s right to alter the
terms of such plans or programs).  No further deductions or employer matching
contributions shall be made on behalf of the Employee to the American
International Group, Inc. Incentive Savings Plan (“ISP”) as of the last day of
the pay period in which the Termination Date occurs. 

The Employee shall no longer participate in or be eligible for coverage under
the Company’s Short-Term and Long-Term Disability programs, and the ISP.  After
the Termination Date, the Employee may decide, under the ISP, whether to elect a
rollover or distribution of the Employee’s account balance or to keep the
account balance in the ISP. 

[As set forth in Section IV.D of the Plan, the Employee shall be entitled to
continued health insurance coverage under COBRA for a period in accordance with
the requirements under COBRA unless the Employee is or becomes ineligible under
the provisions of COBRA for continuing coverage.  The Employee shall be solely
responsible for paying the full cost of the monthly premiums for COBRA
coverage.  In addition, the Employee shall be entitled to one (1) year of
additional service credit and credit for additional age solely for purposes of
determining the Employee’s eligibility to participate in any Company Retiree
Medical program and, if eligible, may choose to participate in such Company
Retiree Medical program as of the Termination Date at the applicable rate or pay
for COBRA coverage.  If the Employee chooses to pay for COBRA coverage and
retains such coverage for the full COBRA period, the Employee may participate in
the Company Retiree Medical program following the COBRA period. 

As set forth in Section IV.E of the Plan, the Employee shall be entitled to one
(1) year of additional service credit and credit for additional age solely for
purposes of determining vesting and eligibility for retirement (including early
retirement) under the American International Group, Inc. Non-Qualified
Retirement Income Plan (the “Non-Qualified Plan”).  To the extent that the
Employee has a vested benefit under the Non-Qualified Plan, any payments under
the Non-Qualified Plan shall commence at the time specified in the Non-Qualified
Plan, and shall be calculated as if “Qualified Plan

                                                                               

 

--------------------------------------------------------------------------------

 

Retirement Income” (as defined in the Non-Qualified Plan) began to be paid
immediately following the Termination Date.[1]

Except as set forth in this Agreement and Sections IV.D and E of the Plan there
are no other payments or benefits due to the Employee from the Company.  The
Employee acknowledges and agrees that the Company has made no representations to
the Employee as to the applicability of Code section 409A to any of the payments
or benefits provided to the Employee pursuant to the Plan or this Agreement.]] 

IV.              Release of Claims

In consideration of the payments and benefits described in Section IV of the
Plan and Section II and III of this Agreement, to which the Employee agrees the
Employee is not entitled until and unless the Employee executes this Agreement,
the Employee, for and on behalf of the Employee and the Employee’s heirs and
assigns, subject to the following two sentences hereof, agrees to all the terms
and conditions of this Agreement and hereby waives and releases any common law,
statutory or other complaints, claims, or causes of action of any kind
whatsoever, both known and unknown, in law or in equity, which the Employee ever
had, now has or may have against AIG and its shareholders (other than C.V. Starr
& Co., Inc. and Starr International Company, Inc.), successors, assigns,
directors, officers, partners, members, employees, agents benefit plans, or the
Plan (collectively, the “Releasees”), arising on or before the date of the
Employee’s execution of this Agreement, including, without limitation, any
complaint, or cause of action arising under federal, state or local laws
pertaining to employment, including the Age Discrimination in Employment Act of
1967 (“ADEA,” a law which prohibits discrimination on the basis of age), the
National Labor Relations Act, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, Title VII of the Civil Rights Act of 1964, [ the New
Jersey Conscientious Employee Protection Act/ the District of Columbia Human
Rights Act/the West Virginia Rights Act/ the Massachusetts Wage Act, (M.G.L. ch.
149 §§ 148, et seq.), the Massachusetts Fair Employment Practices Act (M.G.L.
ch. 151B § 1, et seq.), Massachusetts Civil Rights Act (M.G.L. ch. 12 §§ 11H and
11I), the Massachusetts Equal Rights Act (M.G.L. ch. 93 §102, and M.G.L. ch. 214
§ 1C),  the Massachusetts Labor and Industries Act (M.G.L. ch. 149 § 1, et
seq.), the Massachusetts Privacy Act (M.G.L. ch. 214 §§ 1B)], all as amended;
and all other federal, state, local and foreign laws and regulations.  By
signing this Agreement, the Employee acknowledges that the Employee intends to
waive and release any rights known or unknown that the Employee may have against
the Releasees under these and any other laws; provided  that  the Employee does
not waive or release claims with respect to the right to enforce the Employee’s
rights under this Agreement or with respect to any rights to indemnification
under the Company’s Charter and by-laws (the “Unreleased Claims”).    Nothing
herein modifies or affects any vested

--------------------------------------------------------------------------------

[1] If the Employee is a Specified Employee under Section 409A of the Code, any
such payments will commence as soon as administratively practicable after six
months following the Termination Date.  As such time, the portion the Employee’s
Non-Qualified Plan accrued benefit payable in the form of a lump sum will be
paid in full, plus the Employee will receive an amount equal to the interest at
an annual rate of 5% on such lump sum for the six-month period. With respect to
the portion of the Employee’s Non-Qualified Plan accrued benefit payable in the
form of an annuity, the first payment after the six month period will include an
amount equal to the monthly annuity payments that the Employee would otherwise
have received during the six-month period had the Employee’s payments not be
delayed for six months, retroactive to the first of the month after the
Termination Date, plus interest on the delayed payments at an annual rate of 5%.

                                                                               

 

--------------------------------------------------------------------------------

 

rights that Employee many have under any applicable retirement plan, 401(k)
plan, incentive plan or deferred compensation plan; nor does this Agreement
confer any rights with respect to such plans, which are governed by the terms of
the respective plans (and any agreements under such plans).

[For California Employees Only]

All Existing Claims Waived.  Employee acknowledges that Employee may hereafter
discover claims in addition to or different from those which Employee now knows
or believes to exist with respect to the subject matter of this release and
which, if known or suspected at the time of executing this Release, may have
materially affected Employee’s decision to execute this Release.  Employee
hereby waives such claims.  This is an express waiver of California Civil Code §
1542, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if know by him or her must have materially affected his or settlement with the
debtor.”

V.                 Proceedings 

The Employee acknowledges that the Employee has not filed any complaint, charge,
claim or proceeding, except with respect to an Unreleased Claim, if any, against
any of the Releasees before any local, state or federal agency, court or other
body (each individually a “Proceeding”).  The Employee represents that the
Employee is not aware of any basis on which such a Proceeding could reasonably
be instituted.  By signing this Agreement the Employee:

(a)  Acknowledges that the Employee shall not initiate or cause to be initiated
on his or her  behalf any Proceeding and shall not participate in any
Proceeding, in each case, except as set forth below or as required by law; and

(b)  Waives any right to recover monetary damages or other individual relief
arising out of any Proceeding.

Notwithstanding the above, nothing in Section V of this Agreement shall:

(x)  limit or affect the Employee’s right to challenge the validity of the
Employee’s release set forth in Section V above under the ADEA, or the Older
Workers Benefit Protection Act;

(y)  prevent the Employee from filing a charge or complaint with, or
participating in any investigation or proceeding conducted by the EEOC, the
National Labor Relations Board or other federal, state or local governmental or
regulatory agencies.

VI.              Time to Consider

The payments and benefits payable to the Employee under this Agreement include
consideration provided to the Employee over and above anything of value to which
the Employee already is entitled.  The Employee acknowledges that the Employee
has been advised that the Employee has [for Employee over 40 and part of a
reduction in force

 

                                                                               

 

--------------------------------------------------------------------------------

 

impacting more than one employee 45,  and for all others 21] days from the date
of the Employee’s receipt of this Agreement to consider all the provisions of
this Agreement.

THE EMPLOYEE FURTHER ACKNOWLEDGES THAT THE EMPLOYEE HAS READ THIS AGREEMENT
CAREFULLY, HAS BEEN ADVISED BY THE COMPANY TO, CONSULT AN ATTORNEY, AND FULLY
UNDERSTANDS THAT BY SIGNING BELOW THE EMPLOYEE IS GIVING UP CERTAIN RIGHTS WHICH
THE EMPLOYEE MAY HAVE TO SUE OR ASSERT A CLAIM AGAINST ANY OF THE RELEASEES, AS
DESCRIBED IN SECTION IV OF THIS AGREEMENT AND THE OTHER PROVISIONS HEREOF. THE
EMPLOYEE ACKNOWLEDGES THAT THE EMPLOYEE HAS NOT BEEN FORCED OR PRESSURED IN ANY
MANNER WHATSOEVER TO SIGN THIS AGREEMENT, AND THE EMPLOYEE AGREES TO ALL OF ITS
TERMS VOLUNTARILY.

VII.           Revocation  [for Employees age 40 and over] 

The Employee hereby acknowledges and understands that the Employee shall have
seven days from the date of the Employee’s execution of this Agreement to revoke
this Agreement (including, without limitation, any and all claims arising under
the ADEA) by providing written notice of revocation delivered to the Chief
HR/Employment Counsel of the Company no later than 5:00 p.m. on the seventh day
after the Employee has signed the Agreement.  Neither the Company nor any other
person is obligated to provide any benefits to the Employee pursuant to Section
IV of the Plan or this Agreement until eight days have passed since the
Employee’s signing of this Agreement without the Employee having revoked this
Agreement.  If the Employee revokes this Agreement pursuant to this Section, the
Employee shall be deemed not to have accepted the terms of this Agreement, and
no action shall be required of AIG under any section of this Agreement.  This
Agreement will not become effective and enforceable until the eighth day after
Employee’s signature (if not revoked pursuant to the terms of this paragraph).

VIII.        No Admission

This Agreement does not constitute an admission of liability or wrongdoing of
any kind by the Employee or AIG.

IX.              Restrictive Covenants

A.     Non-Solicitation/Non-Competition 

The Employee acknowledges and recognizes the highly competitive nature of the
businesses of AIG and accordingly agrees as follows:

1.  During the period commencing on the Employee’s Termination Date and ending
on the one-year anniversary of such date (the “Restricted Period”), the Employee
shall not, directly or indirectly, regardless of who initiates the
communication, , solicit, participate in the solicitation or recruitment of, or
in any manner encourage or provide assistance to any employee, consultant,
registered representative, or agent of AIG to terminate his or her employment or
other relationship with AIG or to leave its employee or other relationship with
AIG for any engagement in any capacity or for any other person or entity,
without AIG’s written consent.

2.  During the period commencing on the Employee’s Termination Date and ending
on the six-month anniversary of such date, the Employee shall not, directly or
indirectly:

                                                                               

 

--------------------------------------------------------------------------------

 

(a)  Engage in any “Competitive Business” (defined below) for the Employee’s own
account;

(b)  Enter the employ of, or render any services to, any person engaged in any
Competitive Business;

(c)  Acquire a financial interest in, or otherwise become actively involved
with, any person engaged in any Competitive Business, directly or indirectly, as
an individual, partner, shareholder, officer, director, principal, agent,
trustee or consultant; or

(d)  Interfere with business relationships between AIG and customers or
suppliers of, or consultants to AIG.

3. For purposes of this Section IX, a “Competitive Business” means, as of any
date, including during the Restricted Period, any person or entity (including
any joint venture, partnership, firm, corporation or limited liability company)
that engages in or proposes to engage in the following activities in any
geographical area in which AIG does such business:

(a)  The property and casualty insurance business, including commercial
insurance, business insurance, personal insurance and specialty insurance;

(b)  The life and accident and health insurance business;

(c)  The underwriting, reinsurance, marketing or sale of (y) any form of
insurance of any kind that AIG as of such date does, or proposes to, underwrite,
reinsure, market or sell (any such form of insurance, an “AIG Insurance
Product”), or (z) any other form of insurance that is marketed or sold in
competition with any AIG Insurance Product;

(d)  The investment and financial services business, including retirement
services and mutual fund or brokerage services; or

(e)  Any other business that as of such date is a direct and material competitor
of one of AIG’s businesses.

4.  Notwithstanding anything to the contrary in this Agreement, the Employee may
directly or indirectly, own, solely as an investment, securities of any person
engaged in the business of AIG which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if the Employee (a) is
not a controlling person of, or a member of a group which controls, such person
and (b) does not, directly or indirectly, own one percent or more of any class
of securities of such person.

5.  The Employee understands that the provisions of this Section IX.A may limit
the Employee’s ability to earn a livelihood in a business similar to the
business of AIG but the Employee nevertheless agrees and hereby acknowledges
that:

(a)  Such provisions do not impose a greater restraint than is necessary to
protect the goodwill or other business interests of AIG;

(b)  Such provisions contain reasonable limitations as to time and scope of
activity to be restrained;

                                                                               

 

--------------------------------------------------------------------------------

 

(c)  Such provisions are not harmful to the general public; and

(d)  Such provisions are not unduly burdensome to the Employee.  In
consideration of the foregoing and in light of the Employee’s education, skills
and abilities, the Employee agrees that he shall not assert that, and it should
not be considered that, any provisions of Section IX.A otherwise are void,
voidable or unenforceable or should be voided or held unenforceable.

6.  It is expressly understood and agreed that, although the Employee and the
Company consider the restrictions contained in this Section IX.A to be
reasonable, if a judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Section IX.A or elsewhere in this Agreement is an unenforceable restriction
against the Employee, the provisions of the Agreement shall not be rendered void
but shall be deemed amended to apply as to such maximum time and territory and
to such maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

B.     Nondisparagement 

The Employee agrees (whether during or after the Employee’s employment with AIG)
not to issue, circulate, publish or utter any false or disparaging statements,
remarks or rumors about the Releasees.  Nothing herein shall prevent Employee
from making or publishing truthful statements (a) when required by law,
subpoena, or court order,  (b) in the course of any legal, arbitral, or
regulatory proceeding, (c) to any governmental authority, regulatory agency or
self-regulatory organization or (d) in connection with any investigation by AIG.

C.     Code of Conduct

The Employee agrees to abide by all of the terms of the Company’s Code of
Conduct or the Director, Executive Officer and Senior Financial Officer Code of
Business Conduct and Ethics that continue to apply after termination of
employment.

D.     Confidentiality/Company Property

The Employee acknowledges that the disclosure of this Agreement or any of the
terms hereof could prejudice AIG and would be detrimental to AIG’s continuing
relationship with its employees.  Accordingly, the Employee agrees not to
discuss or divulge either the existence or contents of this Agreement (except,
if required, Employee many disclose the contents of Section IX.A only, in
connection with prospective employment) to anyone other than the Employee’s
immediate family, attorneys, tax and financial advisors, governmental
authorities or as may be legally required, and further agrees to use the
Employee’s best efforts to ensure that none of Employee’s immediate family,
attorneys, or tax and financial advisors  will reveal its existence or contents
to anyone else.  The Employee shall not, without the prior written consent of
AIG, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity, any “Confidential Information” (as
defined below), or any “Personal Information” (as defined below); provided  that
the Employee may disclose Confidential Information, or Personal Information when
required to do so by a court of competent

                                                                               

 

--------------------------------------------------------------------------------

 

jurisdiction, by any governmental agency having supervisory authority over the
business of AIG, as the case may be, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order the
Employee to divulge, disclose or make accessible such information; provided,
further, that  in the event that the Employee is ordered by a court or other
government agency to disclose any Confidential Information or Personal
Information, the Employee shall (if permitted to do so by applicable law): 

(a) Promptly notify AIG of such order;

(b)  At the written request of AIG, diligently contest such order at the sole
expense of AIG; and

(c)  At the written request of AIG, seek to obtain, at the sole expense of AIG,
such confidential treatment as may be available under applicable laws for any
information disclosed under such order.

Nothing herein shall prevent Employee from making or publishing any truthful
statement without prior notice to the Company to any governmental authority,
regulatory agency or self-regulatory organization, or in connection with any
investigation by the Company. 

Upon the Termination Date the Employee shall return AIG property, including,
without limitation, files, records, disks and any media containing Confidential
Information or Personal Information. For purposes of this Section IX.D: 

“Confidential Information” means an item of information or a compilation of
information in any form (tangible or intangible), related to AIG’s business that
AIG has not made public or authorized public disclosure of, and that is not
generally known to the public through proper means.  Confidential Information
includes, but is not limited to: (a) business plans and analysis, customer and
prospective customer lists, personnel, staffing and compensation information,
marketing plans and strategies, research and development data, financial data,
operational data, methods, techniques, technical data, know-how, innovations,
computer programs, un-patented inventions, and trade secrets;  and (b)
information about the business affairs of third parties (including, but not
limited to, customers and prospective customers) that such third parties provide
to Company in confidence.

“Personal Information” shall mean any information concerning the personal,
social or business activities of the officers or directors of the Company.

E.     Developments 

Developments shall be the sole and exclusive property of AIG. The Employee
agrees to, and hereby does, assign to AIG, without any further consideration,
all of the Employee’s right, title and interest throughout the world in and to
all Developments. The Employee agrees that all such Developments that are
copyrightable may constitute works made for hire under the copyright laws of the
United States and, as such, acknowledges that AIG is the author of such
Developments and owns all of the rights comprised in the copyright of such
Developments.  The Employee hereby assigns to AIG without any further
consideration all of the rights comprised in the copyright and other proprietary
rights the Employee may have in any such Development to the extent that it might
not be considered a work made for hire. The Employee shall make and maintain
adequate and current

 

                                                                               

 

--------------------------------------------------------------------------------

 

written records of all Developments and shall disclose all Developments
promptly, fully and in writing to the Company promptly after development of the
same, and at any time upon request.

“Developments” shall mean all discoveries, inventions, ideas, technology,
formulas, designs, software, programs, algorithms, products, systems,
applications, processes, procedures, methods and improvements and enhancements
conceived, developed or otherwise made or created or produced by the Employee
alone or with others, and in any way relating to the business or any proposed
business of AIG of which the Employee has been made aware, or the products or
services of AIG of which the Employee has been made aware, whether or not
subject to patent, copyright or other protection and whether or not reduced to
tangible form, at any time during the Employee’s employment with AIG.

F.      Cooperation 

The Employee agrees (whether during or after the Employee’s employment with AIG)
that, if served with a subpoena or order that would compel Employee to testify
or respond to any regulatory inquiry, investigation, administrative proceeding
or judicial proceeding regarding or in any way relating to the Releasees,
including but not limited to any proceeding before or investigation by the EEOC
concerning Employee’s employment with the Company, to send immediately (but in
no event later than three (3) business days after Employee has been so served or
notified) a written notification, and provide a copy of the subpoena or order,
by overnight mail to General Counsel, American International Group, Inc., 80
Pine Street, 13th Floor, New York, New York 10005. The Employee further agrees
(whether during or after the Employee’s employment with AIG) to cooperate with
AIG in connection with any litigation or legal proceeding or investigatory or
regulatory matters in which the Employee may have relevant knowledge or
information, and

This cooperation shall include, without limitation, the following:

(a) To meet and confer, at a time mutually convenient to the Employee and AIG,
with AIG’s designated in-house or outside attorneys for purposes of assisting
with any litigation or legal proceeding or any investigatory or regulatory
matters, including answering questions, explaining factual situations, preparing
to testify, or appearing for interview, deposition or trial testimony without
the need for the Company to serve a subpoena for such appearance and testimony;
and

(b) To give truthful sworn statements to AIG’s attorneys upon their request and,
for purposes of any deposition or other testimony in any litigation or legal
proceeding or any investigatory or regulatory matters, to adopt AIG’s attorneys
as the Employee’s own (provided  that there is no conflict of interest that
would disqualify the attorneys from representing the Employee), and to accept
their instructions at deposition. 

The Company agrees to reimburse the Employee for reasonable out-of-pocket
expenses necessarily incurred by the Employee in connection with the cooperation
set forth in this paragraph.    

X.                 Enforcement and Clawback

If (a) at any time the Employee breaches Sections V , IX.B, and IX.D of this
Agreement; (b) within one (1) year of the expiration of any restrictive covenant
described in Sections IX.A, of this Agreement, AIG determines that the Employee
materially breached

 

                                                                               

 

--------------------------------------------------------------------------------

 

such restrictive covenant; or (c) within one year of the last payment date for
any Severance benefit due under the terms of the Plan, AIG determines that
grounds existed, on or prior to the Termination Date, including prior to the
Effective Date of the Plan, for AIG to terminate the Employee’s employment for
Cause, then: (x) no further payments or benefits shall be due to the Employee
under this Agreement and/or the Plan; and (y) the Employee shall be obligated to
repay to AIG, immediately and in a cash lump sum, the amount of any Severance
benefits (other than any amounts received by the Employee under Section IV.D
through F of the Plan) previously received by the Employee under this Agreement
and/or the Plan (which shall, for the avoidance of doubt, be calculated on a
pre-tax basis); provided  that the Employee shall in all events be entitled to
receive accrued wages and expense reimbursement and accrued but unused vacation
pay as set forth in Section IV.A of the Plan.

The Employee acknowledges and agrees that AIG’s remedies at law for a breach or
threatened breach of any of the provisions of Sections IX.A, B, D  and E  of
this Agreement would be inadequate, and, in recognition of this fact, the
Employee agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, AIG, without posting any bond, shall be
entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.  In addition, AIG shall be
entitled to immediately cease paying any amounts remaining due or providing any
benefits to the Employee pursuant to Section IV of the Plan upon a determination
by the “Plan Administrator” (as defined in the Plan) that the Employee has
violated any provision of Section IX of this Agreement, subject to payment of
all such amounts upon a final determination, by a court of competent
jurisdiction, that the Employee had not violated Section IX of this Agreement.

XI.       Resignation From Board of Directors

 

The Employee will resign from his/her directorship of the Company and each of
its subsidiaries and affiliates (and all other directorships, offices, and
trusteeships, held in connection with his/her employment) by signing, dating and
returning a letter in the form attached to this Agreement at Schedule 1 to
Annette Bernstein, American International Group, Inc., 80 Pine Street, Floor 13,
New York, NY 10005 and undertakes to execute all further documents and do such
further things as are necessary in order to give full effect to such
resignations. The Employee acknowledges and agrees that the Severance benefit
set forth in Section II and the Supplemental Health & Life Payment set forth in
Section IV of this Agreement is contingent upon Employee executing and returning
such resignation letter.

 

XII.     Inquiries From Prospective Employers

 

Employee agrees that Employee will direct any inquiries from prospective
employers to The Work Number, at www.theworknumber.com, and the Company agrees
that, in response to any such inquiries, The Work Number will only provide
information regarding the dates of Employee’s employment and last job title, and
shall inform the inquirer that it is company policy to provide only that
information regarding former employees.  Employee will need to provide
Employee’s Social Security Number and the AIG Employer Code (AIG-12573) to
facilitate these inquiries.

 

 

                                                                               

 

--------------------------------------------------------------------------------

 

XIII.  General Provisions

A.     No Waiver; Severability

A failure of the Company or any of the Releasees to insist on strict compliance
with any provision of this Agreement shall not be deemed a waiver of such
provision or any other provision hereof.  If any provision of this Agreement is
determined to be so broad as to be unenforceable, such provision shall be
interpreted to be only so broad as is enforceable, and in the event that any
provision is determined to be entirely unenforceable, such provision shall be
deemed severable, such that all other provisions of this Agreement shall remain
valid and binding upon the Employee and the Releasees.

B.     Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY THE EMPLOYEE RETIREMENT INCOME SECURITY OF
1974, AS AMENDED (“ERISA”). TO THE EXTENT ERISA AND OTHER U.S. FEDERAL LAW DOES
NOT APPLY, THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE WHOLLY
PERFORMED WITHIN THAT STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS PROVISIONS
OR THE CONFLICT OF LAWS PROVISIONS OF ANY OTHER JURISDICTION WHICH WOULD CAUSE
THE APPLICATION OF ANY LAW OTHER THAN THAT OF THE STATE OF NEW YORK.  THE
EMPLOYEE CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS
IN NEW YORK.

C.     Entire Agreement/Counterparts

This Agreement constitutes the entire understanding and agreement between the
Company and the Employee with regard to all matters herein.  There are no other
agreements, conditions, or representations, oral or written, express or implied,
with regard thereto.  This Agreement may be amended only in writing, signed by
the parties hereto.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.  This Agreement may be returned via mail
or email.  An electronically transmitted signature shall be treated as an
original signature for all purposes.

D.     Notice 

For the purpose of this Agreement, notices and all other communications provided
for in this Agreement shall be in writing and shall be deemed to have been duly
given if delivered:  (a) personally; (b) by overnight courier service; (c) by
facsimile transmission; or (d) by United States registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith; provided  that notice of change of address
shall be effective only upon receipt.  Notices shall be deemed given as follows:
(x) notices sent by personal delivery or overnight courier shall be deemed given
when delivered; (y) notices sent by facsimile transmission shall be deemed given
upon the sender’s receipt of confirmation of complete transmission; and (z)
notices sent by United States registered mail shall be deemed given two days
after the date of deposit in the United States mail.

                                                                               

 

--------------------------------------------------------------------------------

 

If to the Employee, to the address as shall most currently appear on the records
of the Company.

If to the Company, to:

American International Group, Inc.
80 Pine Street, 13th Floor
New York, NY 10005
Fax: 877-481-4969
Attn: Chief HR/Employment Counsel

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement.

 

EMPLOYEE

 

By:   ______________________________
Name:                  Date:
Title:

 

AMERICAN INTERNATIONAL GROUP, INC.

 

By:   ______________________________

 




--------------------------------------------------------------------------------

                                                                               

 

--------------------------------------------------------------------------------